268 F.2d 218
SHELL OIL COMPANYv.Gloria MERIDETH et al.THE SUPERIOR OIL COMPANYv.Gloria MERIDETH et al.
Nos. 6034, 6035.
United States Court of Appeals Tenth Circuit.
March 25, 1959.

Appeal and cross-appeal from the United States District Court for the Western District of Oklahoma.
Jesse M. Davis, Tulsa, Okl., for Shell Oil Company.
Russell Thompson, Oklahoma City, Okl., for Merideths.
Richard W. Fowler, Oklahoma City, Okl., for Superior Oil Company.
Before MURRAH, LEWIS and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
Causes remanded without written opinion, to United States District Court for the Western District of Oklahoma, with directions to vacate the judgment and hold the case in abeyance until final disposition by the Supreme Court of Oklahoma of the proceeding affecting the validity of Order No. 38791 of the Oklahoma State Corporation Commission, entered in cause No. 10901 on February 12, 1959.